DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 1/23/2020 are as follows:
Claims 7-20 are newly added;
Claims 1-20 are pending;
Claims 1-20 are being examined. 

Drawings
The drawings are objected to because:
Figures 4-6 have poor line quality and shading, and are generally fuzzy (See 37 CFR 1.84(l) which states: “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning”);
Figures 5 and 6 should be rotated 90 degrees clockwise so as to be the same orientation as Figures 1-4;
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore: 
A proportion of a number of cross sections in which an aspect ratio of a major axis diameter and a minor axis diameter is not less than 1.2 to a total number of observed cross sections of the aluminum fibers is not less than 40% and not less than 70% (Claim 2; It is noted that no major or minor axis are labeled, nor is any cross sections to define the percentages);
Vacant proportion (claims 3, 7);
Longitudinal fiber density (claims 5, 11-16);
Transverse fiber density (claims 5, 11-16);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 2 line 4 recites “bod:”, which appears to be a typo and should be corrected.
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Aluminum Heatsink with Aluminum Porous Bodies”.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites phrases which can be implied (first sentence) and refers to the purported merits of the invention (first sentence).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "plate-like" in line 3 renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of “not less than 40%”, and the claim also recites “not less than 70%” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites “not less than 40% and not less than 70%”, wherein it is unclear how the range could not be less than 40% when the claim also states “not less than 70%”.  Since the metes and bounds of the limitation cannot be ascertained, the claim is indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 9, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirtz (US2002/0108743A1).
Re Claim 1. Wirtz teaches a heatsink (24) comprising (Figures 1-4): 
a base (26) board formed of non-porous material of aluminum (Figures 1-4; Paragraphs 45-47, 58); 
a plurality of plate like fins (28), formed of non-porous material of aluminum, standing integrally on a surface of the base board, and arranged with an interval mutually in parallel to form grooves (32) (Figures 1-4; Paragraphs 45-47, 58); and 
a porous-body part (30 are a plurality of porous elements) including at least one porous body (30), formed from a sintered body of aluminum fibers having a three-dimensional mesh structure, filled in the grooves between the fins, and joined to the fins and the base board with sintered-joint portions therebetween (Figures 1-4; Paragraphs 45, 48, 50-53, 59-61, 75, Table 1; Paragraph 51 specifically teaches the porous elements are formed of aluminum and that the porous elements can be formed of wrapped wired mandrel or 3D wire meshes, wherein a wire is considered a fiber.  Paragraph 50 also teaches that the porous elements can be formed of truncated cylinders that are sintered together, wherein a truncated cylinder is considered a fiber.  Paragraphs 53 teaches the base, fin, and porous elements are sintered together, thereby formed sintered-joint portions therebetween.).

Re Claim 3. Wirtz further teaches a vacant proportion that is a percentage of a vacant volume excluding metal portions of the fins and the porous-body part to a total volume obtained by a product of a height of the fins and a plane area of regions through which heat medium flows on the surface of the base board is not less than 40% and not more than 70% (Figures 1-4; Paragraphs 48-51, 59, 74-75, and Table 1; Wirtz teaches the occupied fin volume is 3.281in3 and the occupied porous body volume is approximately 2.0712in3, which results in the vacant volume being approximately 7.772in3.  Wirtz therefore teaches a total volume of 13.125in3 and a vacant volume of approximately 7.772in3.  This results in a vacant proportion of about 59%, which is within the cited range).
Re Claims 4 & 9. Wirtz further teaches a specific surface area per a unit volume in a whole of the fins and the porous-body part is not less than 1.0×103 (aka 1000)[m2/m3] and not more than 10.0×103 (aka 10,000)[m2/m3] (Figures 1-4; Paragraph 59 teaches a specific surface area to volume of about 3600, which is within the claimed range).
Re Claims 5, 12, 13, & 15. Wirtz further teaches a longitudinal-section fiber density D1 [%] which is a percentage of a cross-sectional area of the aluminum fibers to an area of the grooves in a longitudinal cross section parallel to the surface of the base board is not less than 10% and not more than 40% (Paragraph 59 teaches a porosity of 40 and Table 1 teaches a porosity of 39, which is within the cited range); and a transverse-section fiber density D2 [%] which is a percentage of a cross-sectional area of the aluminum fibers to an area of the grooves in a transverse cross section parallel to an arrangement direction of the fins perpendicular to the longitudinal cross section is not less than 10% and not more than 40% (Paragraph 59 teaches a porosity of 40 and Table 1 teaches a porosity of 39, which is within the cited range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 8, 10, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz (US2002/0108743A1).
Re Claims 2. Wirtz teaches the porous body, in a transverse section parallel to an arrangement direction of the fins, a proportion of a number of cross sections in which an aspect ratio of a major axis diameter and a minor axis diameter is not less than 1.2 to a total number of observed cross sections of the aluminum fibers (Figures 1-4; Paragraph 50-51) but fails to specifically teach the proportion is not less than 40% and not less than 70%.  However, Wirtz teaches the porous elements can be formed of truncated cylinders, which, when view at a random cross-section, will result in some of the truncated cylinders being sectioned at an angle, thereby forming oval shapes in some of the particles of the porous elements.  Wirtz further teaches that the porous media elements can have the porosity or density of the porous elements adjusted to optimize the thermal conductivity in specific directions (Paragraph 51).  Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. In this instance, the predictable solutions are all parallel arranged fibers, partially misaligned fibers, or random alignment of the fibers.  If this leads to the anticipated success, i.e. optimized heat transfer through the porous body, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wirtz’s porous elements, by trying to adjust a ratio of oval to circular fibers to be 40%-70%, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).   Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust a ratio of oval to circular fibers to be 40%-70%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05 (II).
	Re Claims 7. Wirtz further teaches a vacant proportion that is a percentage of a vacant volume excluding metal portions of the fins and the porous-body part to a total volume obtained by a product of a height of the fins and a plane area of regions through which heat medium flows on the surface of the base board is not less than 40% and not more than 70% (Figures 1-4; Paragraphs 48-51, 59, 74-75, and Table 1; Wirtz teaches the occupied fin volume is 3.281in3 and the occupied porous body volume is approximately 2.0712in3, which results in the vacant volume being approximately 7.772in3.  Wirtz therefore teaches a total volume of 13.125in3 and a vacant volume of approximately 7.772in3.  This results in a vacant proportion of about 59%, which is within the cited range).
Re Claims 8 & 10. Wirtz further teaches a specific surface area per a unit volume in a whole of the fins and the porous-body part is not less than 1.0×103 (aka 1000)[m2/m3] and not more than 10.0×103 (aka 10,000)[m2/m3] (Figures 1-4; Paragraph 59 teaches a specific surface area to volume of about 3600, which is within the claimed range).
Re Claims 11, 14, & 16. Wirtz further teaches a longitudinal-section fiber density D1 [%] which is a percentage of a cross-sectional area of the aluminum fibers to an area of the grooves in a longitudinal cross section parallel to the surface of the base board is not less than 10% and not more than 40% (Paragraph 59 teaches a porosity of 40 and Table 1 teaches a porosity of 39, which is within the cited range); and a transverse-section fiber density D2 [%] which is a percentage of a cross-sectional area of the aluminum fibers to an area of the grooves in a transverse cross section parallel to an arrangement direction of the fins perpendicular to the longitudinal cross section is not less than 10% and not more than 40% (Paragraph 59 teaches a porosity of 40 and Table 1 teaches a porosity of 39, which is within the cited range).
Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirtz (US2002/0108743A1) in view of Willemsen (US5205353).
Re Claims 6 & 17-20. Wirtz teaches outer fins on the baseboard (Figures 1-4) but fails to specifically teach the outer fins that are arranged at outermost side in the arrangement direction among the fins are respectively arranged inside side edges of the base board; and the porous body is joined on outer side surfaces of the outer fins and the surface of the base board at outer part than the outer fins.
However, Willemsen teaches outer fins (left and right ends of 24) that are arranged at outermost side in the arrangement direction among the fins are respectively arranged inside side edges of the base board (20); and the porous body (22) is joined on outer side surfaces of the outer fins and the surface of the base board at outer part than the outer fins (Figures 1 and 4a; Column 4 lines 3-28).
Therefore, in view of Willemsen’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the outer fins on an inside edge of the base board of Wirtz such that that the porous bodies of Wirtz are on the outer side of the outer fins in order to expose more of the porous body to airflow, thereby increasing the amount of heat dissipation from the outer porous bodies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763